Notice - Communication

The reply filed on 08/20/2021 is non-responsive to the prior Office Action mailed 11/17/2021, because claim 2, as amended currently, shifts away from the elected invention previously examined. The currently amended claim 2 is now directed to an invention that is different from the elected invention I. The elected invention I was drawn to a vaccine comprising at least one polypeptide selected from the group consisting of a. to w., the elected polypeptide species being the AGAP000607-PA (i.e., SGIL3) or a AGAP000607-PA variant. Claim 2, as amended currently, is no more directed to a vaccine comprising the AGAP000607-PA (SGIL3) polypeptide or a AGAP000607-PA variant. Instead, the currently amended claim 2 is drawn to a vaccine comprising two different ANTIBODIES, i.e., a vaccine that is not required to comprise the AGAP000607-PA (SGIL3) polypeptide or a AGAP000607-PA variant. 
Since the above-mentioned reply appears to be a bona fide attempt to reply, Applicants are given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645               



November, 2021